

117 HR 810 : To amend the National Trails System Act to direct the Secretary of the Interior to conduct a study on the feasibility of designating the Chief Standing Bear National Historic Trail, and for other purposes.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 810IN THE SENATE OF THE UNITED STATESMay 13, 2021Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo amend the National Trails System Act to direct the Secretary of the Interior to conduct a study on the feasibility of designating the Chief Standing Bear National Historic Trail, and for other purposes.1.Chief Standing Bear National Historic Trail Feasibility StudySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:(xx)Chief Standing Bear National Historic TrailThe Chief Standing Bear Trail, extending approximately 550 miles from Niobrara, Nebraska, to Ponca City, Oklahoma, which follows the route taken by Chief Standing Bear and the Ponca people during Federal Indian removal, and approximately 550 miles from Ponca City, Oklahoma, through Omaha, Nebraska, to Niobrara, Nebraska, which follows the return route taken by Chief Standing Bear and the Ponca people..Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk